In separate proceedings brought (1) pursuant to section 706 of the Real Property Tax Law to review an assessment imposed by respondent on petitioner’s property and (2) pursuant to CPLR article 78 to review respondent’s determination which denied petitioner’s application for a partial real property tax exemption, these consolidated appeals are from (1) so much of a judgment of the Supreme Court, Nassau County, entered December 15, 1975, as, in granting partial summary judgment to petitioner in the first above-mentioned proceeding, denied an exemption with respect to the portion of the property occupied by certain Federal employees and (2) a judgment of the same court, *579entered December 12, 1976, which denied the application in the second above-mentioned proceeding and dismissed that proceeding. Judgments affirmed insofar as appealed from, with $50 costs and disbursements, upon the opinions of Mr. Justice Hogan at Special Term. Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.